Citation Nr: 1604505	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-13 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative changes of the right knee.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to April 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for degenerative changes of the right knee and assigned a 10 percent rating effective December 8, 2010.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in September 2015.  A transcript is of record.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the claim for an initial rating in excess of 10 percent for degenerative changes of the right knee was certified to the Board in August 2014, the Veteran filed a claim for an increased rating concerning his service-connected left knee disability.  The RO developed the increased rating for the left knee claim by getting VA treatment records and a new Disability Benefits Questionnaire (DBQ).  The DBQ has findings pertinent to the right knee in addition to the left and the VA treatment records show findings pertinent to the right knee.  No supplemental statement of the case (SSOC) has been issued in regards to the claim for an initial rating in excess of 10 percent for degenerative changes of the right knee.  This must be rectified on remand.  

The RO issued a rating decision in November 2014 that declined to reopen a previously denied claim for entitlement to service connection for a back disorder.  The Veteran filed a timely notice of disagreement (NOD) in May 2015.  There is no indication that a statement of the case (SOC) has been issued to the Veteran addressing this claim.  The Court has held that where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  This must be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a supplemental statement of the case with respect to the issue of entitlement to an initial rating in excess of 10 percent for degenerative changes of the right knee, with consideration of all evidence that was associated with the electronic record after the March 2013 SOC was issued.  

2.  Provide the Veteran a statement of the case with respect to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder.  The Veteran should be informed of the actions necessary to perfect an appeal on this issue.  Thereafter, this issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




